Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on October 8, 2019.
Claims 1-18 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 5, 6, 12, and 18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claim 5, this claim recites wherein the at least one second charitable activity score corresponds to a second individual end-user, and wherein c.  Thus, there is a whole clause or more that has been omitted because the claim ends at the beginning of a wherein clause.  Therefore, the intended remainder of the claim is not recited and thus the claim is not particularly wherein the at least one second charitable activity score corresponds to a second individual end-user, and wherein the charitable campaign activity score corresponds to an entity in common between the one individual end-user and the second individual end-user.  
Regarding Claims 6, 12, and 18, all three of these claims recite, in their final limitations, displaying, in a graphical user interface, the charitable outcome value.  Yet, in independent Claims 1, 7, and 13, a graphical user interface has already been recited (in the last limitation of each of those claims).  This raises the question of whether the graphical user interface of Claims 6, 12, and 18 is the same graphical user interface of Claims 1, 7, and 13 (in which case it should be recited as “the” graphical user interface) or a separate graphical user interface (in which case it should be recited as a “second” graphical user interface or otherwise recited in such a way that it is clear that this is a second, distinct interface).  Because Claims 6, 12, and 18 do not particularly point out or distinctly claim whether the interface is the same as in the independent claims or separate, the claims must be rejected under § 112(b).  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 
In the instant case, Claims 1-6 are directed toward a method, i.e., process, Claims 7-13 are directed toward a computer program comprising program code, and Claims 13-22 is directed toward a system, i.e., apparatus.  Examiner notes at the outset that Claims 7-13 fail step 1 of the subject matter eligibility analysis.  A “computer program comprising program code” does not fall within one of the statutory categories of invention, i.e., it is not a process, machine, manufacture, or composition of matter.  See MPEP § 2106.03(I) stating that a software program without any structural limitation “has no physical or tangible form, and thus does not fall within any statutory category.”  Thus, Claims 7-13 are not statutory in step 1.  
Regarding Claims 1-6 and 13-18, these claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 (which is representative of independent Claim 13 as well as Claim 7, though Claim 7 is not statutory) recites as follows: 
Claim 1.  A method comprising: 
obtaining a first aggregated contribution score; 
obtaining charitable contribution information; 
applying a weighting factor to the charitable contribution information to calculate a weighted score; 
adding the weighted score to the first aggregated contribution score to determine an updated first aggregated contribution score; 
obtaining at least one second aggregated contribution score; 
combining the updated first aggregated contribution score and the at least one second aggregated contribution score to determine a first charitable activity score; 
obtaining at least one second charitable activity score; 
combining the first charitable activity score and the at least one second charitable activity score to determine a charitable campaign activity score; and, 
displaying, in a graphical user interface, the first charitable activity score and the charitable campaign activity score.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward calculating and presenting.  This is an abstract set of mental processes because the claim consists of a series of steps that collect information, analyze it, and display certain results of the collection and analysis.  See MPEP § 2106.04(a)(2)(III)(A).  Alternatively, because the claims recite mathematical calculations, they are directed toward an abstract idea.  See MPEP § 
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to provide the results of the analysis on a display, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See MPEP § 2106.05(a)(II) citing TLI Communications regarding generic display of results not being an improvement to computer functionality; see also MPEP § 2106.05(f)(1) citing Intellectual Ventures I regarding that displaying collected and/or manipulated data is mere implementation of an abstract idea on a computer; see further MPEP § 2106.05(g) citing Electric Power Group holding that displaying selected data is insignificant extra-solution activity.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, mere display of the results of an abstract analysis fails to provide “significantly more” than the abstract idea.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited, at most, 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of analyzing charitable activities that have been performed since before the advent of computing; and 3) the claims are general and not recited in much particularity because they can apply to any way of analyzing charitable activity.    
The dependent claims 2-6, 8-12, and 14-18 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or additional ways of analyzing or manipulating the data.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 7, and 13.  Therefore, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Woodward et al. (US 2015/0310507, hereinafter “Woodward”).

Claim 1.  Woodward teaches: A method comprising: 
obtaining a first aggregated contribution score (see at least Figure 3 feature 134 teaching calculating an aggregated score; see also at least ¶s 57-58); 
obtaining charitable contribution information (see, e.g., ¶s 57-58 teaching obtaining a donation amount, noting further a specific donation score based on a user donation in ¶s 60-63); 
applying a weighting factor to the charitable contribution information to calculate a weighted score (see, e.g., at least Figure 7A ¶s 57, 58, 64, 102, 108, and 115 teaching weighting different factors to calculate the score); 
adding the weighted score to the first aggregated contribution score to determine an updated first aggregated contribution score (see, e.g., Figure 3 teaching adding different aggregated sub-scores, i.e., donation, engagement, and awareness, to each other); 
obtaining at least one second aggregated contribution score (see, e.g., Figure 3 teaching obtaining a score for either engagement or awareness; see also ¶s 57-58 and 64-66); 
combining the updated first aggregated contribution score and the at least one second aggregated contribution score to determine a first charitable activity score (see Figure 3 teaching combining the engagement, awareness, and donation scores into one score; see also ¶s 101-102 teaching substantially the same); 
obtaining at least one second charitable activity score (see, e.g., Figure 3 teaching obtaining a score for either engagement or awareness; see also ¶s 57-58 and 64-66); 
combining the first charitable activity score and the at least one second charitable activity score to determine a charitable campaign activity score (see Figure 3 teaching combining the engagement, awareness, and donation scores into one score; see also ¶s 101-102 teaching substantially the same); and, 
displaying, in a graphical user interface, the first charitable activity score and the charitable campaign activity score (see, e.g., the Abstract).

Regarding Claims 7 and 13, these claims recite the same method steps as Claim 1.  Thus, the rejection of Claim 1 above is incorporated herein for these claims.  Claim 7 recites a computer program comprising code and Claim 13 recites a computer system comprising a memory, one or more processors coupled to the memory, a computer readable storage medium, and a computer program comprising code stored on the readable storage medium and executed by a processor.  Because Woodward teaches a computer system comprising a memory, processors coupled to the memory, a storage medium, and stored program code executable by the processor to perform the steps of the method (see at least ¶ 53), Woodward teaches the features of Claims 7 and 13 not expressly recited in Claim 1.  Thus, with these additional teachings, Woodward anticipates Claims 7 and 13.  Similar dependent claims will be grouped together 

Claims 2, 8, and 14. Woodward teaches the limitations of Claims 1, 7, and 13.  Woodward further teaches: The method of claim 1 wherein obtaining the charitable contribution information comprises: 
obtaining, via the graphical user interface, data regarding a charitable contribution (see, e.g., ¶ 205 teaching obtaining the donation information; see also ¶s 60-62); 
correlating, via a relational database, the data regarding the charitable contribution to a corresponding value of the charitable contribution (see, e.g., ¶s 60-62 teaching correlating the contribution to a corresponding mathematical value via a formula); and, 
obtaining the corresponding value of the charitable contribution as the charitable contribution information (see, e.g., ¶s 60-62 teaching correlating the contribution to a corresponding mathematical value via a formula). 

Regarding Claims 3, 9, and 15.  Woodward teaches the limitations of Claims 2, 8, and 14.  Woodward further teaches: The method of claim 2 wherein the data regarding the charitable contribution includes at least one of a type of the contribution, an amount of the contribution, or a time of the contribution (see, e.g., ¶ 205 teaching obtaining an amount of the contribution; see ¶s 60-62 teaching obtaining an amount of contribution or type of contribution in the form of amount raised).

Claims 4, 10, and 16.  Woodward teaches the limitations of Claims 1, 7, and 13.  Woodward further teaches: The method of claim 1 wherein the first aggregated contribution score, the at least one second aggregated contribution score, and the first charitable activity score correspond to one individual end-user (see, e.g., at least ¶s 62, 71, 87, and 99 making clear that the score and each of its component scores are for individual users).

Claims 5, 11, and 17.  Woodward teaches the limitations of Claims 4, 10, and 16.  Woodward further teaches: The method of claim 4 wherein the at least one second charitable activity score corresponds to a second individual end-user, and wherein the charitable campaign activity score corresponds to an entity in common between the one individual end-user and the second individual end-user (see, e.g., ¶ 71 teaching that the score is relative based on multiple users, which, as taught in ¶ 82, can be connected by a charitable entity in common).

Claims 6, 12, and 18.  Woodward teaches the limitations of Claims 1, 7, and 13.  Woodward further teaches: The method of claim 1 further comprising: 
correlating, via a relational database, the charitable contribution information to data regarding a charitable outcome (see, e.g., ¶s 60-62 teaching correlating a donation to a donation score based on amount reached toward a goal; see also ¶s 64-84 teaching the user’s “awareness,” i.e., how much social media reach the user has; see further ¶s 85-100 teaching calculating the user’s engagement score, i.e., how much engagement there is with the user’s posts); 
combining the charitable contribution information with the data regarding the charitable outcome to determine a charitable outcome value (see, e.g., ¶ 101 teaching a combined score); and, 
displaying, in a graphical user interface, the charitable outcome value (see, e.g., the Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Massarik, US 2015/0379591; Sobhani, US 2015/0356639.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN P MINCARELLI/
Primary Examiner, Art Unit 3627